918 F.2d 187
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.THEODOR GROZ & SOEHNE and Beckert Nadelfabrik,Commandit-Gesellschaft, Plaintiffs-Appellees,v.FUKUHARA INDUSTRIAL & TRADING CORP., Fukuhara Needle CompanyLtd., Precision Fukuhara Works Limited, Monarch KnittingMachinery Corp., Monarch International Japan, Ltd., andDavid Pernick, Defendants-Appellants.
No. 90-1254.
United States Court of Appeals, Federal Circuit.
Oct. 25, 1990.

Judgment
PER CURIAM.


1
(MARKEY, PAULINE NEWMAN and CLEVENGER, Circuit Judges).


2
AFFIRMED.  See Fed.Cir.R. 36.